Title: From Alexander Hamilton to Thomas Jefferson, [13 August 1793]
From: Hamilton, Alexander
To: Jefferson, Thomas



[Philadelphia, August 13, 1793]

The Secretary of The Treasury proposes to the Secretary of State a Meeting of the Trustees of the Sinking Fund at the Office of the Secy of State the day after tomorrow twelve oClock. If convenient to him he will please to give notice accordingly to The Atty General. If the Sy of the Treasury hears nothing to the contrary he will attend of course.
Tuesday Aug 13th 1793
